Case 2:18-cv-00154-Z-BR Document18 Filed 06/14/21 Page1of4 PagelD 59

  
   

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

RALPH EDWARD MOORE,
TDCJ-CID No. 01042302,

Plaintiff,

Vv 2:18-CV-154-Z-BR
KEVIN FOLEY, et al.,
Defendants.
MEMORANDUM OPINION AND ORDER
|

CO? CO? (OD UO? COR CO? (OO (On CO? CO?

DISMISSING CIVIL RIGHTS COMPLAINT

This matter comes before the Court on Plaintiff’s civil rights complaint brought pursuant
to 42 U.S.C. § 1983 against the above-referenced Defendants, filed August 21, 2018 (ECF No. 3)
(“Complaint”). Plaintiff filed suit pro se while a prisoner incarcerated in the Texas Department of
Criminal Justice (““TDCJ”), Correctional Institutions Division. Plaintiff was granted permission to
proceed in forma pauperis. For the reasons discussed herein, Plaintiff's Complaint is
DISMISSED.

FACTUAL BACKGROUND

By his Complaint, Plaintiff alleges that on May 8, 2018, he was “sexually harassed and
abused” by Defendants when the named Defendants allowed a female officer to strip-search the
Plaintiff and take a video recording of the incident. See ECF No. 3, at 4. Plaintiff asks the Court to
grant “compensatory relief’ in the amount of $50,000 because a female prison guard held the

camera while male guards performed a strip-search. Id.
Case 2:18-cv-00154-Z-BR Document 18 Filed 06/14/21 Page 2of4 PagelD 60

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous', malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).

ANALYSIS

A prisoner inmate’s right to privacy is “minimal, at best,” when juxtaposed with the
legitimate security needs of the institution. See Oliver v. Scott, 276 F.3d 736, 745 (Sth Cir. 2002);
see also Elliott v. Lynn, 38 F.3d 18, 190-91 (Sth Cir. 1994). The Fifth Circuit has held that “(t]he
presence of female prison guards for security reasons on those occasions when male prisoners are
naked is not a constitutional violation.” Petty v. Johnson, 193 F.3d 518, 1999 WL 707860, at *1
(Sth Cir. 1999) (unpublished table op.) (citing Letcher v. Turner, 968 F.2d 508, 510 (Sth Cir.
1992)). The Fifth Circuit has also consistently held that the practice of conducting strip searches

in the presence of female officers is not unconstitutional. See Oliver, 276 F.3d at 747; Elliott, 38

 

! A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (5th Cir. 1993).

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (5th Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)
 

Case 2:18-cv-00154-Z-BR Document 18 Filed 06/14/21 Page 3of4 PagelD 61

F.3d at 190-92; Letcher, 968 F.2d at 510; see also Johnson v. Rupert, 647 Fed. Appx. 407, 408
(5th Cir. 2016) (per curiam); Tasby v. Lynaugh, 123 Fed. Appx. 614, 615 (Sth Cir. 2005);
McKenzie v. Johnson, 204 F.3d 1115, 1999 WL 1328074, at *1 (Sth Cir. 1999) (unpublished table
op.). Therefore, Plaintiff's claim that he was improperly subjected to strip searches while a female
officer was present is frivolous.

Plaintiff also asserts that the video recording of inmates while naked is a violation of his
constitutional rights. See ECF No. 3, at 4. In the First Amendment context, the Supreme Court in
dicta has stated that though “inmates lose many rights when they are lawfully confined,” they
“retain certain fundamental rights of privacy; they are not like animals in a zoo to be filmed and
photographed at will by the public or by media reporters.” Houchins v. KQED, Inc., 438 U.S. 1,5
n.2 (1978) (emphasis added). The Houchins case, however, dealt with media rights of access to
prisoners, rather than prisoner surveillance by jail officials. /d. at 5. In another context, the Court
has declared that a prison inmate retains only those rights that are “not inconsistent with his status
as a prisoner or with the legitimate penological objectives of the corrections system.” Pell v.
Procunier, 417 U.S. 817, 822 (1974).

In a case involving photographs of prisoners taken by law enforcement agents, the Tenth
Circuit has held that a prisoner’s rights are “not violated unless (a) he had a legitimate expectation
of privacy in the photos, and (b) his privacy interest outweighed the public need for their
disclosure.” Slayton v. Willingham, 726 F.2d 631, 635 (10th Cir. 1984). Despite the limited
protection some courts have recognized for videotaped images of a prisoner, “speculative fear that
.. privacy rights will be injured if [a] videotape is shown in the future ... is not a ‘real and
immediate’ injury redressable by a federal court.” Scott v. Gier, 1994 WL 283621 at *1 (9th Cir.

1994). The plaintiff must show that “the videotape would likely cause ... substantial and immediate
3
Case 2:18-cv-00154-Z-BR Document18 Filed 06/14/21 Page4of4 PagelD 62

injury to a legally-protected interest.” Jd. at *2. Plaintiff has not alleged that any naked image of
him captured by Defendants was used or distributed by Defendants or a third party.

CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42
U.S.C. § 1997e(a), it is ORDERED that the Complaint filed by Plaintiff pursuant to 42 U.S.C. §
1983 be DISMISSED with prejudice.

SO ORDERED.

June ly , 2021.

 

MATTHEW J. KACSMARYK
ED STATES DISTRICT JUDGE

 
